internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb hw plr-t-103508-15 date april legend taxpayer trust plan date x dollar_figurex dollar_figurey dollar_figurez dear this responds to your letter dated date and subsequent correspondence requesting a ruling regarding the tax consequences of an amendment to trust which you represent is a voluntary employees' beneficiary association under sec_501 c of the internal_revenue_code code the amendment would permit some of taxpayer's assets now dedicated to post-retirement health benefits to be used to provide health benefits to active employees facts taxpayer sponsors trust which holds assets used to provide post-retirement health benefits under plan to eligible employees who retire from taxpayer trust and plan were established on date x sec_2 of trust provides that n o benefits shall be plr-t-1 paid out of trust which would cause taxpayer to be subject_to tax for the payment of disqualified_benefits under sec_4976 of the code sec_2 c of trust specifically prohibits any portion of trust reverting to the benefit of taxpayer taxpayer has contributed a total of dollar_figurex to trust and trust had dollar_figureyin assets as of date taxpayer represents that it deducted contributions to trust in accordance with sec_419a of the code taxpayer intends to amend trust to include active employees of taxpayer as an additional class of participants entitled to receive health benefits under plan the amendment will provide that dollar_figurez of trust to be used to provide health benefits to active employees will be segregated in a separate subpart of trust and used exclusively for such benefits taxpayer further represents that it will recognize dollar_figurez in income under the tax_benefit_rule ruling requested taxpayer has requested a ruling that the amendment of trust and the use of trust assets to provide health benefits to active employees will not result in a reversion to taxpayer within the meaning of sec_4976 c and therefore will not cause taxpayer to be subject_to excise_tax under sec_4976 law sec_61 a of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 a of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent the amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 see also 70_f3d_16 5th cir cert_denied 517_us_1208 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part 101_tc_35 the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is partially codified at sec_111 a and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the exclusionary part cannot apply unless the inclusionary part applies plr-t-1 the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank u s pincite the general purpose of the tax_benefit_rule is to approximate the results produced by a tax system based on transactional rather than annual accounting q pincite the tax_benefit_rule will cancel out an earlier deduction when a later event is fundamentally inconsistent with the premise on which the deduction was initially based even in situations where there is no actual recovery_of funds ld pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions ld pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 c as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a b any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the plr-t-1 term fund is defined in sec_419 to include an organization described in sec_501 c sec_419a provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent the addition results in the amount of the account exceeding the account limit sec_419a provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a and b administrative costs with respect to the claims sec_419a c provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 b c defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer analysis and conclusion as explained above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite the amendment of trust will allow amounts that were originally set_aside to provide retiree health benefits to be used to provide health benefits for active employees the contributions made by taxpayer were originally deducted as part of a reserve for post retirement medical benefits under sec_419a thus the amendment of trust will implicate the tax_benefit_rule because taxpayer deducted the contributions for plr-t -1 retiree health benefits in a prior year but after the amendment the amounts attributable to the contributions will be available to provide benefits for active employees which is fundamentally inconsistent with the premise of the deduction taxpayer has therefore represented that it will include in income dollar_figurez which is the amount that will be available under the trust amendment for the payment of health benefits for active employees as explained above sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year a disqualified_benefit is defined in sec_4976 c to include any portion of a welfare_benefit_fund reverting to the benefit of the employer based on the information submitted by taxpayer it does not appear that the amendment of trust or use of trust assets to provide health benefits for active employees will result in any portion of trust reverting to the benefit of taxpayer thus the amendment of trust and the use of trust assets to provide health benefits to active employees will not result in a disqualified_benefit within the meaning of sec_4976 c and the transaction will not in and of itself cause taxpayer to be liable for the excise_tax imposed by sec_4976 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_611 o k of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
